IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0455
                                Filed June 3, 2020


IN THE INTEREST OF S.H.,
Minor Child,

B.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Crawford County, Mary L. Timko,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.




       Thomas E. Gustafson of Gustafson Law Firm, Denison, for appellant

mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Martha A. Sibbel of Law Office of Martha Sibbel, PLC, Carroll, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., Mullins, J., and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                             2


MAHAN, Senior Judge.

          A mother appeals the termination of her parental rights to one of her

children, born in 2017.1 She contends the State failed to prove the grounds for

termination cited by the juvenile court and the juvenile court should have granted

her additional time to work toward reunification. We affirm.

I.        Background Facts and Proceedings

          This family came to the attention of the department of human services in

June 2018, due to concerns of methamphetamine use by the mother and S.H.’s

father in the presence of S.H. and the mother’s three older children. The children

were removed from the home and adjudicated in need of assistance.

          The department implemented rehabilitative services, including supervised

visitation; family safety, risk, and permanency services; mental-health evaluations

and treatment; substance-abuse evaluations and treatment; and drug screens.

The court entered a no-contact order between the mother and the father. The

mother was arrested a number of times for violating the no-contact order, and she

asked for it to be dismissed. The mother was also arrested for assaulting the

father’s girlfriend. The mother’s visitation plan became more restrictive due to

“chaos and drama caused by the parents, including their treatment of the

[children’s] relative placements.” At the adjudicatory hearing in September 2018,

the department caseworker opined the parents had not “thus far indicated a

willingness toward making positive changes in their lives.”




1    The parental rights of child’s father were terminated in April 2019.
                                          3


       The mother completed a substance-abuse evaluation, and she was

recommended to participate in extended outpatient treatment. A few weeks later,

she was brought to the emergency room with an alcohol-induced seizure. The

mother reported she “did not know for sure” if she had used any substances

besides alcohol because she “was too intoxicated.” The mother emphasized the

children were not present during this incident. In an October dispositional order,

the court ordered the mother to “follow all recommendations” of her mental-health

and substance-abuse evaluations.

       By the time of the permanency hearing in January 2019, the department

caseworker was “uncertain” where the mother was living.            The mother was

unemployed. The mother had reported incidents of violence by the father, but she

continued to spend time with him and a group of other friends whom the

caseworker believed “would negatively impact anyone’s ability to remain clean and

sober.” The mother had been unsuccessfully discharged from substance-abuse

treatment for “nonattendance.” She failed to attend drug testing from November

2018 through January 2019, and thereafter admitted she had been “drinking

heavily” and using methamphetamine. However, the mother was “fairly consistent”

with attending her visits with the children. The caseworker noted the mother had

“shown that she has the skills to appropriately parent her children,” but that “little

progress” had been made toward reunification.

       The State filed a petition to terminate the mother’s parental rights in

February 2019. Around that time, the mother entered a domestic violence shelter.

She progressed to unsupervised visits with the children, which took place at the

shelter. The mother was attending a dual program to address her mental-health
                                          4


and substance-abuse issues, and she completed a drug test in February that was

negative for all substances. The court continued the termination hearing due to

the mother’s progress and cooperation with services.

         The court again continued the termination hearing in July. Around that time,

the mother moved into an apartment. The court noted concerns with the mother’s

continued contact with the father as well as her contact with another male, M.L., a

known drug user who was “not a good influence.” But in September, despite those

concerns, the court ordered S.H.’s older siblings to be placed with the mother

under the department’s supervision. The court declined to place S.H. with the

mother “given [S.H.’s] age and the need to provide appropriately for her safety.”

S.H. was described as a “high-risk child” with special medical needs due to being

born prematurely and having Williams Syndrome, which resulted in her having

open-heart surgery and needing a feeding tube. However, the mother’s visits with

S.H. were increased to Monday through Friday. The court prohibited any person

from residing in the mother’s home without the prior approval of the department

and the guardian ad litem.        The court warned that “[a]dditional concerning

information may result in the children being again removed from their mother’s

care.”

         Unfortunately, this arrangement was short lived. In early November, the

older children were removed from the mother’s care following an incident with M.L.

and the mother at home that required police intervention. The mother admitted

she had relapsed on alcohol and methamphetamine. She acknowledged she had

allowed M.L. to stay in the apartment contrary to the court’s order. Also around
                                           5


this time, the mother was evicted from the apartment due to “the high amount of

traffic in and out” and people living there who were “not on the lease.”

       The mother entered a homeless shelter, but she was kicked out after

approximately one month. For the next week, the mother stayed with friends and

used drugs. On December 30, 2019, the mother entered a women and children’s

center. The department caseworker believed the mother “entered the facility

because she was homeless and desperate for a warm place to stay, not because

she is ready to address her addiction.”

       The termination hearing took place on January 16, 2020. The record before

the juvenile court indicated S.H. had been removed from the mother’s care since

July 2018, and the original concerns regarding the mother’s substance abuse and

“unhealthy” relationships remained.       The mother testified the father and M.L.

caused her to “get[] involved with drugs and mak[e] them more of a priority than

what I have my own life decisions and my kids,” but “I can already tell, like, a

difference in myself starting already.” She requested additional time to work

toward reunification.   The department and guardian ad litem recommended

termination of the mother’s parental rights.

       Following the termination hearing, the court entered its order terminating

the mother’s parental rights pursuant to Iowa Code section 232.116(1)(h) (2019).

The mother appeals.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the

best interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the
                                         6


defining elements of which are the child’s safety and need for a permanent

home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.   Discussion

       The mother challenges the sufficiency of the evidence supporting the basis

for termination cited by the juvenile court. The court terminated the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(h), which requires proof

of several elements conceded by the mother, as well as proof the child could not

be returned to her custody. The mother contends the evidence did not establish

S.H. could not be returned to her care at the present time.

       The mother acknowledges she “has made poor choices as to her

relationships with men,” but she claims she should not lose her parental rights to

S.H. “as a result of being a victim of domestic violence.” Sadly, the tone of the

mother’s contention on appeal is consistent with her mantra throughout this case.

At the termination hearing, as she had repeatedly stated before, the mother

testified the father and M.L. were the cause of her drug use, the violence in her

home, and her “poor choices” in regard to her children. But she also testified her

methamphetamine use “caused [her] to associate with people like” the father and

M.L. And she claimed that caseworkers and authority figures were out to get her

and “lying” in their reports. This revolving circle of blame resulted in the mother

failing to take responsibility for the impact her actions had on her children. The

juvenile court observed, “[The mother] tends to say what she thinks will get her out

of a jam. It is unfortunate that she did not learn that telling the truth would have

helped her so much more.”
                                          7


       We commend the mother for her progress in the two weeks prior to the

termination hearing, and we acknowledge her testimony that she “learned how to

depict red flags in men that are in the circle of domestic violence.” But the mother’s

recent gain of insight did not amount to a showing that she had the protective

capabilities required for reunification with her children, particularly one as

“medically fragile” as S.H. The juvenile court stated:

       [The mother]’s testimony at the termination of parental rights hearing
       was full of hedging, outright lying, and lacked any insight. She
       continued to blame everyone else for the predicament in which she
       found herself, especially [the department caseworker]. [The mother]
       failed to understand that it was because of [the department
       caseworker]’s and [the guardian ad litem]’s abundant amount of
       patience with [her] that her parental rights to [S.H.] were not already
       terminated.
                [S.H.] had lived with [the mother] only eight out of 26 months
       of her life. Despite her continued engagement in domestic violence,
       lack of consistent housing, general unemployment, subjection of her
       children to negative influences, and continued concerns regarding
       [the mother]’s drug and alcohol use in combination with [her]
       inattentiveness to [S.H.]’s medical needs, [the department
       caseworker] went above and beyond to provide efforts to reunite
       [S.H.] and her siblings with [the mother]. Even though [the
       department caseworker] had to wade through the lies and
       manipulation of the truth, she still held out some hope for [the mother]
       until it was crystal clear that [the mother] was unable to be a safe
       mother for [S.H.] and that there are no reasonable possibilities that
       she will ever be able to have [S.H.] returned to her care.

       We concur in the court’s finding that the child could not be returned to the

mother’s custody at the time of the termination hearing.         Iowa Code section

232.116(1)(h) was satisfied.

       The mother also claims that “given all the circumstances she has faced in

regard to domestic violence, that additional time should have been granted to her

to continue receiving therapy and counseling . . . and effectively deal with those

problems and establish that she can have and should have [S.H.] back in her care
                                         8


and custody.” The department caseworker opined the mother would be in no

position to care for the child within any reasonable amount of time, because

“[w]hen [the mother] is unable to take any responsibility for the things that have

gone wrong, then she’s unable to correct any mistakes she’s made, so those things

just continually happen.” As the court stated, “Time is a critical element,” and

“[p]atience has run out. We are no closer to full return of [S.H.] to [the mother]’s

care than we were 18 months ago.” Under these facts and circumstances, we do

not find the court erred in denying the mother’s request for an extension.

      Termination also must serve the child’s best interests. See Iowa Code

§ 232.116(2). For the reasons set forth above, we conclude termination is in the

child’s best interests, and no permissive statutory exception should be applied to

preclude termination. We affirm the decision of the juvenile court to terminate the

mother’s parental rights.

      AFFIRMED.